—In an action, inter alia, to quiet title to real property, the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated March 28, 1994, which granted the motion of the defendants S & J Future Realty, Inc., Jacob Deutsch, Chester Plaza, Inc., Louis Leimzeder, Solomon Leimzeder, and Herman Leimzeder for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
We find that the court properly granted summary judgment since the moving defendants proffered sufficient evidence to demonstrate that no triable issue of fact existed and the plaintiffs’ papers in opposition were insufficient to demonstrate otherwise (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). Sullivan, J. P., Santucci, Friedmann and Krausman, JJ., concur.